EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heidi Nebel (C/O Michele Rushing) on 2021/02/24.
In conversation with applicant’s representative the agreement for amendment of claim 1 and submission of terminal disclaimers was Reached.  Furthermore, the newly introduced amendment into claim 1 is the same limitations of claim 5, and therefore claim 5 is cancelled.  The claim 1 amendment is as follows;
Claim 1 is amended on the second line by deleting one the words “of” before the term “a C10-C12”.

Terminal Disclaimer
The terminal disclaimer filed on 2021/02/24 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,221,376 B2 and US 10,745,650 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
According to examiner’s search, the closest prior art of record, Kieffer teaches a solid rinse aid composition (abstract) comprising; two nonionic surfactants, C16-C18 fatty alcohol ethoxylate (i.e. association disruption agent, hydrotrope such as sodium xylene sulfonate, hardening agent; [0101], hardening agent (i.e. urea); [0098, Table 4, 0076-7], and water; [table 1, 4]. Applicant’s instant amendment is acknowledged and considered.  However, the persuasive argument (pages 8-9) on the question of reverse block copolymer, namely PO-EO-PO copolymer, is persuasive and acknowledged, and it is the reason of allowance.  Prior arts of record do not positively teach this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2021/02/24                          
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767